Citation Nr: 0912445	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  06-34 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
psychiatric disability to include post-traumatic stress 
disorder (PTSD) and if so, whether the claim may be granted.  

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for low 
back disability.  

3.  Entitlement to an effective date earlier than August 23, 
2004, for additional pension for a dependent child based on 
school attendance.  

4.  Entitlement to an initial compensable rating for 
Meibomian gland dysfunction with dry eye syndrome prior to 
February 11, 2005, and entitlement to an initial rating in 
excess of 10 percent from that date.  


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to 
May 1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In that rating decision, the RO, in 
pertinent part, denied service connection for anxiety with 
post-traumatic stress features and also denied service 
connection for low back disability.  In addition, in a letter 
dated in September 2004, the RO in St. Paul, Minnesota, 
notified the Veteran it had amended his pension award 
effective September 1, 2004, and included benefits for his 
child, J, and would continue payments for her based on school 
attendance until June 1, 2007.  The Veteran's disagreement 
with the denial of the service connection claims and the 
effective date for the award of additional pension based on 
J's school attendance led to this appeal.  In May 2005, the 
Veteran testified before a hearing officer at a hearing held 
at the Houston RO.  

In a decision dated in October 1998, the Board denied service 
connection for a psychiatric disorder, including post-
traumatic stress disorder (PTSD) and also denied service 
connection for a back disorder.  That decision is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2008).  
In its August 2004 rating decision, the RO noted that the low 
back and psychiatric disability claims had been denied 
previously and essentially reopened the claims as it 
proceeded to adjudicate the claims on their merits, but then 
stated the denial of the claims was continued.  

Where service connection has been denied in a prior final 
decision, a subsequent claim of service connection for the 
same disability may be considered on the merits only if new 
and material evidence has been received since the time of the 
prior adjudication.  Whether new and material evidence has 
been presented is a jurisdictional issue for the Board and 
what the RO determined in this regard is irrelevant.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Butler v. Brown, 9 
Vet. App. 167 (1996).  For this reason, the Board has styled 
the issues to reflect that finality had attached to the 
previous decision that denied service connection for 
psychiatric disability to include PTSD and service connection 
for low back disability.  

The issue of entitlement to an initial compensable rating for 
Meibomian gland dysfunction with dry eye syndrome prior to 
February 11, 2005, and entitlement to an initial rating in 
excess of 10 percent from that date is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  In a decision dated in October 1998, the Board denied 
entitlement to service connection for psychiatric disability, 
including PTSD, on the basis that there was no competent 
medical evidence establishing a clear diagnosis of PTSD nor 
was there medical evidence that linked any current 
psychiatric disorder to service.  

2.  Evidence associated with the claims file subsequent to 
the October 1998 Board decision includes evidence that 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for psychiatric disability 
to include PTSD, is not cumulative or redundant previously of 
record, and is sufficient to raise a reasonable possibility 
of substantiating the claim.  


3.  Medical evidence relates the Veteran's anxiety disorder 
with post-traumatic stress features to incidents of service, 
including the Veteran's reports of his experiences in Vietnam 
and having viewed the remains of his 12-year old brother who 
was brutally murdered, decapitated, and dismembered during 
the Veteran's service.  

4.  A contemporaneous newspaper article confirms the 
circumstances of the death of Veteran's brother in 
August 1971, which was during the Veteran's service.  

5.  In its October 1998 decision, the Board denied service 
connection for low back disability on the basis that there 
was no evidence a low back disability in service and no 
medical evidence relating the Veteran's current low back 
disorder to service.  

6.  There is no evidence added to the record since the 
October 1998 Board decision that either alone or when 
considered with the evidence previously of record raises a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for low back disability.  

7.  The Veteran's daughter, J, was born in February 1985; she 
had her 18th birthday in February 2003.  

8.  In a December 2002 letter, VA notified the Veteran that 
in order to receive dependent benefits he should submit VA 
Form 21-686c, Declaration of Status of Dependents, and that 
he should also submit the Social Security number for each of 
his children.  The Veteran did not respond with the requested 
information within a year of the December 2002 letter.  

9.  The Veteran's completed VA Form 21-674, Request for 
Approval for School Attendance, for J, including her birth 
date, Social Security number, school name, type of course, 
and dates of school terms, was received on August 23, 2004, 
within a year of the beginning of the school term that began 
on August 23, 2003.  


CONCLUSIONS OF LAW

1.  New and material evidence having been received since the 
October 1998 Board decision denying service connection for 
psychiatric disability, to include PTSD, the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).  

2.  Service connection for anxiety disorder with post-
traumatic stress syndrome features is established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2008).  

3.  The evidence received since the October 1998 Board 
decision is not new and material with respect to the claim of 
service connection for low back disability, and the claim is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).  

4.  The criteria for the assignment of an effective date of 
August 23, 2003, for additional pension based on J's school 
attendance have been met.  38 U.S.C.A. § 101(4), 5110 
(West 2002); 38 C.F.R. § 3.57, 3.667 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify and assist

The Board acknowledges that VA has duties related to notice 
and assistance to a claimant in the development of a claim as 
mandated under the provisions of 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008) and 38 C.F.R. § 3.159 (2008).  In 
this case, the Board concludes that as to the issue of 
service connection for psychiatric disability to include 
PTSD, no further notice or assistance is required as the 
outcome of the Board's decision is favorable to the Veteran, 
and no prejudice to the Veteran could result from this 
adjudication.  

The Board must, however, consider whether VA has met its duty 
to notify and assist the Veteran relative to the low back 
disability claim and the claim regarding entitlement to an 
earlier effective date for additional pension for a dependent 
child based on school attendance.  

Under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, and of 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  These notice requirements apply to all five 
elements of a service connection claim:  Veteran status; 
existence of a disability; a connection between the Veteran's 
service and the disability; degree of disability; and the 
effective date of any award of benefits.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

In this case, in a letter dated in September 2003, the RO 
notified the Veteran that his service connection claims, 
including for a back disorder, had been denied previously and 
that he must submit new and material evidence.  The RO 
explained that new evidence is evidence that has not 
previously been considered and that evidence that is merely 
cumulative is not considered new.  The RO further explained 
that material evidence is evidence that is relevant to the 
issue of service connection.  

In the September 2003 letter, the RO explained to the Veteran 
that to establish entitlement to service-connected 
compensation benefits, the evidence must show three things, 
(1) an injury in service, a disease that began in or was made 
worse in service, or an event in service causing injury or 
disease; (2) a current physical or mental disability shown by 
medical evidence; and (3) a relationship between his current 
disability and an injury, disease, or event in service.  The 
RO stated that medical records or medical opinions are 
required to establish this relationship.  The RO also 
explained that the relationship was presumed for veterans who 
have certain chronic diseases that become manifest within a 
specific period of time after discharge from service.  In the 
letter, the RO notified the Veteran what information or 
evidence he should submit and what evidence VA would obtain.  
The RO provided similar notice in a letter to the Veteran 
dated in May 2004.  

In addition, in a letter dated in March 2006, the RO 
discussed the assignment of disability ratings and effective 
dates.  The RO explained that depending on the disability 
involved, it would assign a rating from 0 percent to as much 
as 100 percent and that VA uses a schedule for evaluating 
disabilities that is published as title 38 Code of Federal 
Regulations, Part 4.  The RO explained that in determining 
the disability rating it considered evidence of the nature 
and symptoms of the condition, severity and duration of the 
symptoms, and impact of the condition and its symptoms on 
employment.  In the same letter, the RO described the kind of 
evidence considered in determining an effective date.  

Finally, in a letter dated in June 2007, the RO specifically 
noted that service connection for low back disability was 
previously denied because there is no evidence of treatment 
for a low back condition in service.  The RO notified the 
Veteran that new and material evidence is needed to reopen 
his claim.  The RO told the Veteran to qualify as new, the 
evidence must be in existence and be submitted to VA for the 
first time and could not simply be repetitive or cumulative 
of evidence of record when the claim was previously denied.  
The RO said that although VA would make reasonable efforts to 
help him obtain currently existing evidence, a medical 
examination could not be provided or a medical opinion 
obtained until his claim was successfully reopened.  The RO 
said that in order to be considered material, the additional 
exiting evidence must pertain to the reason the claim was 
previously denied.  Further, new and material evidence must 
raise a reasonable possibility of substantiating his claim.  
In this letter, the RO again outlined what the evidence must 
show to substantiate a service connection claim, how VA 
determines a disability rating, and how VA determines an 
effective date.  In addition, the RO explained what 
information and evidence the Veteran should provide and what 
evidence VA would obtain.  

In view of the foregoing, the Board finds that the Veteran 
was effectively informed to submit all relevant evidence in 
his possession and that he received notice of the evidence 
needed to reopen and substantiate his low back disability 
service connection claim, the avenues by which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  The Board acknowledges 
that the RO did not provide complete notice until after the 
initial adjudication of the claim and that such error is 
presumed prejudicial.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  In this case, however, the timing error 
did not affect the essential fairness of the adjudication.  
This is because via the August 2004 rating decision and 
September 2006 statement of the case the Veteran  received 
notice of the reasons for the prior denial of the low back 
disability service connection claim and the need for new and 
material evidence to reopen the claim, and he could 
reasonably be expected to understand what evidence was needed 
to reopen his claim.  Further, after the June 2007 letter, 
which provided complete notice pertaining to all aspects of 
his claim, the Veteran responded stating that he had no other 
information or evidence to give VA to substantiate his claim.  
For these reasons, it is not prejudicial to the Veteran for 
the Board to proceed to finally decide this appeal.  

As to the duty to assist relative to the low back disability 
claim, the record includes the Veteran's service treatment 
records, and VA has obtained identified VA medical records.  
The Veteran has submitted copies of service treatment records 
and copies of VA medical records he contends support his 
claim, and he testified before a hearing officer at the 
May 2005 hearing held at the RO.  Records submitted by the 
Veteran and received at the Board subsequent to the RO's 
transfer of the case are either not relevant to the low back 
disability or are duplicates of evidence already in the 
claims file and because of this remand is not required for 
initial consideration by the RO.  See 38 C.F.R. § 20.1404 
(2008).  The Veteran was scheduled for a Board hearing to be 
held February 2008 in Washington, DC.  The Veteran did not 
appear for that hearing, and in a later letter, his 
representative stated that for financial reasons the Veteran 
is not requesting that the hearing be rescheduled.  The 
Veteran has not indicated that he has or knows of any other 
evidence related to his low back disability.  

The Veteran has requested a VA orthopedic examination in 
conjunction with his low back disability claim.  The Board 
acknowledges that in the case of claim for disability 
compensation, the assistance provided to the claimant shall 
include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary 
to make a decision on the claim.  An examination or opinion 
shall be treated as being necessary to make a decision on the 
claim if the evidence of record, taking into consideration 
all information and lay or medical evidence (including 
statements of the claimant) contains competent evidence that 
the claimant has a current disability, or persistent 
recurring symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
active service; but does not contain sufficient medical 
evidence for VA to make a decision on the claim.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i).  The 
regulation, 38 C.F.R. § 3.159(c)(4), further provides, 
however, that the duty to provide an examination or opinion 
applies to a claim to reopen a finally adjudicated claim only 
if new and material evidence is presented or secured.  
38 C.F.R. § 3.159(c)(4)(iii).  As the Board has concluded 
that new and material evidence has not been received to 
reopen the low back disability service connection claim, the 
duty to provide an examination or opinion does not arise.  

Relative to notice and assistance, the remaining matter is 
that pertaining to entitlement to an effective date earlier 
than August 23, 2004, for additional pension for a dependent 
child based on school attendance.  As to notice, in the 
December 2002 letter in which the RO informed the Veteran as 
to the amount and start day for the payment of his pension 
benefits, the RO told the Veteran that the information he had 
sent VA about his dependents was not complete.  The RO 
notified the Veteran  that before it could pay additional 
benefits for his dependents, he should send a VA Form 21-
686c, Declaration of Status of Dependents.  The RO requested 
that the Veteran fill out every blank on the form that 
applied to him.  In addition, the RO requested specifically 
that the Veteran provide the Social Security number for each 
of his children.  The RO notified the Veteran that if it did 
not receive the requested evidence within one year of the 
date of the letter, it could only pay him from the date it 
received the evidence.  With the letter was a VA Form 21-876, 
Disability Pension Award Attachment, containing information 
about the Veteran's right to receive the awarded pension 
benefits.  This notice informed the Veteran that he may be 
entitled to addition benefits for his unmarried children if 
the children were under age 23 and attending an approved 
school.  

Regarding VA's duty to assist, the Board notes that the 
pertinent law provides that VA is not required to provide 
assistance to a claimant "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim."  38 U.S.C.A. § 5103A.  The outcome of this matter 
turns, not on a medical determination, but rather on a 
determination as to when the Veteran provided information and 
evidence requested by the RO.  There is no need for a medical 
examination and/or opinion.  The Veteran's various 
submissions are of record, as are all of the pertinent 
procedural documents.  There is no suggestion in the record 
that additional evidence relevant to this matter exists and 
can be procured.  No further development action is required.  

Based on the foregoing, the Board finds that the VA fulfilled 
its duties to notify and to assist the Veteran  relative to 
the claims decided here, and thus, no additional assistance 
or notification is required.  The Veteran  has suffered no 
prejudice that would warrant a remand, and his procedural 
rights have not been abridged.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

Legal criteria relative to service connection claims

Service connection-in general

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service incurrence of certain chronic diseases, including 
psychosis and arthritis, will be presumed if manifest to a 
degree of 10 percent or more within one year of separation 
from active service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

In the field of mental disorders, personality disorders 
characterized by developmental defects or pathological trends 
in the personality structure manifested by a lifelong pattern 
of action or behavior, chronic psychoneurosis of long 
duration or other psychiatric symptomatology shown to have 
existed prior to service with the same manifestations during 
service, which were the basis of the service diagnosis, will 
be accepted as showing preservice origin.  Congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Finality/new and material evidence

Generally, a claim that has been denied in a Board decision 
or an unappealed rating decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1100 (2008).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  Evidence presented since the last 
final denial will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

Regarding petitions to reopen, 38 C.F.R. § 3.156(a) defines 
"new" evidence as evidence not previously submitted to 
agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Evidence received subsequent to a final decision is presumed 
credible for the purposes of reopening a claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. 
App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 
513 (1992); see Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  Lay assertions of medical causation cannot serve as 
the predicate to reopen a claim under § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  

Psychiatric disability to include PTSD

In its October 1998 decision, the Board denied service 
connection for psychiatric disability, including PTSD, on the 
basis that there was no competent medical evidence 
establishing a clear diagnosis of PTSD nor was there medical 
evidence that linked any current psychiatric disorder to 
service.  

Evidence of record at the time of the October 1998 Board 
decision included the Veteran's service treatment records, 
records and administrative decisions from the Department of 
the Air Force, private medical records concerning treatment 
for the Veteran's back, medical records from the Texas 
Department of Corrections, and the reports of VA examinations 
conducted in 1991 and 1996 along with a January 1994 Social 
Security Administration decision regarding disability 
benefits.  A DD Form 214 showed that during his second 
enlistment period from April 1971 to May 1973, the Veteran 
had one month and 13 days of foreign and/or sea service.  
Although in the remarks section, it was stated "Indochina-
No; Vietnam-No; Korea-No," the Veteran's service treatment 
records show that in an entry dated in July 1971, there was 
reference to the Veteran's return from Vietnam.   

The Veteran's service treatment records include no complaint, 
finding, or diagnosis, pertaining to an acquired psychiatric 
disorder, including PTSD.  The United States Air Force 
administrative records pertain to recommendations concerning 
the Veteran's May 1973 discharge under honorable conditions 
from his second service enlistment period.  The records show 
the Veteran was discharged on the basis that he had failed to 
comply with the weight standard and had demonstrated an 
apathy and defective attitude.  It was found there was no 
evidence that indicated the Veteran's failure to comply was 
due to medical causes beyond his control.  Also in the file 
were records associated with the February 1983 Air Force 
Board for Correction of Military Records determination that 
no corrective action was indicated in the Veteran's case.  

The Texas Department of Corrections medical records show the 
Veteran self-referred for counseling in September 1985 and 
initially wanted to talk about his legal case.  In 
March 1986, the Veteran complained of being depressed at 
times and started to cry.  Two days later he was seen in the 
neuropsychiatric clinic with complaints of anxiety and 
insomnia.  Medication was prescribed.  In a summary dated in 
July 1986, the Veteran's problem was identified as inability 
to relax, and the diagnostic impression for Axis I was 
generalized anxiety disorder.  

At a VA general medical examination in August 1991, the 
Veteran said he had had stress-related nerve problems since 
1973.  He said he was diagnosed at the Texas Department of 
Corrections in 1986 to have anxiety disorder and PTSD.  He 
said he awakened frequently and had flashbacks.  After 
examination, the diagnoses included rule out PTSD, see 
neuropsychiatric consultation.  

The record also included the report of an August 1991 VA 
neuropsychiatric examination.  The Veteran reported problems 
sleeping at night and said he had trouble falling asleep 
about twice a week.  The Veteran stated that he worked the 
flight line in Vietnam in equipment management and while 
there he saw body bags containing burned bodies.  He also 
reported there were rocket attacks almost every night and 
that when the recent war started in the Middle East, he was 
reminded of this.  The Veteran said that once or twice a 
month he awakens sweating from a dream.  He said he dreamed 
of men getting hit during rocket attacks on the base in Da 
Nang where he was assigned.  The Veteran reported that since 
Vietnam he had not been able to get along with people, had 
drinking problems, and had had difficulty keeping a job.  The 
Veteran said that when he got out of service, his mother said 
there was something wrong with him and that he should get 
treatment.  The Veteran stated he could not accept this and 
drank to suppress his symptoms.  He reported a history of 
having been on probation for assaulting a police officer and 
was currently incarcerated on a sexual assault conviction.  
After examination, the diagnostic impression for Axis I was 
anxiety disorder, not otherwise specified, with features of 
PTSD.  

Also of record a January 1994 decision of Social Security 
Administration that denied Social Security disability 
benefits.  The report made reference to the August 1991 VA 
neuropsychiatric examination.  

A page titled Medical Information Transfer dated in 
August 1994 from the Jefferson County Detention Center to the 
Texas Department of Corrections lists the Veteran's medical 
problems as including post-traumatic stress syndrome.  

The report of the September 1996 VA psychiatric examination 
was also of record.  The Veteran reported that his 12-year-
old brother was killed in 1971 and that he was in Vietnam.  
He said that when he sees scenes of combat on television, 
"things come back" like memories of burned bodies that he 
helped to load on C-5 aircraft when he was at Da Nang in 
Vietnam in 1971.  He said that while he was in Da Nang, there 
were rocket or mortar attacks every other night.  He said 
that in his memories he sees men hit and screaming as they 
burned up.  The Veteran reported this "temper goes off" and 
he said he had problems sleeping at night.  The Veteran said 
he could not tolerate being in a large crowd, feels sometimes 
that others are talking about him and intend to harm in and 
that in 1992 he attacked a Vietnamese inmate and while doing 
so thought he was Viet Cong.  

As to his difficulties sleeping, the Veteran said his mind 
was aggravated at night by the fact that his brother was 
killed in 1971 and another brother was killed by a police 
officer in 1994.  The Veteran said thoughts about his 
brothers run together with memories of Vietnam and keep him 
awake at night.  He said he dreamed about his brothers and 
about Vietnam and when he awakens from one of these dreams he 
has an intense headache.  The Veteran said he is often tense 
and restless and sometimes becomes so tense that his legs 
shake.  The Veteran also gave a history of sometimes hearing 
voices, especially after drinking, and that the voices had 
that told him to get a gun and kill some Vietnamese.  After 
review of the record and examination of the Veteran, the 
diagnostic impression for Axis I was (1) anxiety disorder, 
not otherwise specified, with post-traumatic stress symptoms 
(provisional); and (2) psychotic disorder, not otherwise 
specified.  The physician commented that the Veteran reported 
some symptoms of PTSD but the findings did not meet the 
diagnostic criteria for this condition.  The physician 
further stated that that this time, there was no documented 
verification of the combat stressors and the relevant 
diagnosis on Axis I was, therefore, noted as being 
provisional.  

Evidence added to the record since the October 1998 Board 
decision includes an August 2001 letter from the Veteran's 
attorney and a certification of the Veteran's release from 
prison in July 2002.  Also added was a copy of AF Form 626, 
Request for Authorization for Temporary Duty, showing that 
effective on or about 31 May 1971, the Veteran was to travel 
to Vietnam and Thailand to repair crash/battle-damaged 
aircraft.  Other added evidence includes VA treatment 
records, including mental health clinic records.  Those 
records date from July 2002.  

In his August 2001 letter, the Veteran's attorney stated he 
had learned the previous day that in August 1971, while the 
Veteran was in service, his 12-year-old brother had been 
murdered and that his crushed head, arms, and legs had been 
severed from his torso and were found after having floated in 
a body of water for three to five days.  The attorney stated 
that the Veteran attended his brother's funeral and viewed 
the remains before they were interred.  

At a VA mental health behavioral medicine consultation in 
December 2002, the Veteran reported serving in Vietnam and 
working with shipping deceased servicemen back to the states.  
He said he currently had two or three nightmares every six 
months of burned bodies and bodies which arms and legs blown 
off.  He also reported a history of command voices telling 
him to hurt others, but said this occurred only when he was 
drinking.  He endorsed intrusive thoughts and avoidance of 
violent or war-related movies.  He said he could not stand 
crowds and reported some increased startle response and 
hypervigilance, irritability, and poor concentration.  He 
reported that he was in the military when his 12-year-old 
brother was killed by a white man, who cut him into pieces.  
The Veteran  reported he viewed the body after being in 
Vietnam, and has nightmares of this.  He also reported that 
another brother was later killed by police.  After 
examination, the assessment for Axis I was: anxiety disorder, 
not otherwise specified; rule out PTSD; and alcohol abuse in 
remission.  At a screening group meeting for a VA Trauma 
Recovery Program, the assessment was rule out PTSD.  The 
Veteran was scheduled to meet with an interdisciplinary 
treatment team and develop a treatment plan in March 2003, 
but the record does not document this.  

The Veteran underwent was seen for psychiatric assessment at 
a VA Mental Health Clinic in December 2003.  He reported that 
in May 1971 he was sent on a temporary duty assignment to 
Vietnam for 45 days.  The Veteran said that while there he 
processed and loaded dead bodies of U.S. personnel being sent 
back to the U.S and recalled having seen a body totally 
burned beyond recognition.  The Veteran also described having 
heard voices, particularly when drinking.  The Veteran 
reported he was in service when his 12-year-old brother was 
killed by a white man, who cut him into pieces.  The Veteran 
said he viewed the body and had nightmares of this.  The 
Veteran also reported that after service another brother had 
been shot and killed by police.  

In the December 2003 record it was also noted that the 
Veteran said he had problems getting along with people after 
he left service and his mind frequently wandered to the dead 
bodies and he would get anxious, restless and be unable to 
relax.  He said he was also depressed and had problems 
concentrating and holding a job.  The Veteran said he did not 
like going to funerals and said the sight of Vietnamese 
people reminds him of Vietnam and makes him leery.  He said 
that when he was in prison, when an alarm went off, he was 
jumpy and assumed a defensive stance in a corner and became 
very vigilant.  After mental status examination, the Axis I 
diagnosis was:  anxiety disorder, not otherwise specified, 
with general anxiety disorder and post traumatic stress 
syndrome features; depression, not otherwise specified; and 
alcohol abuse in remission.  

At a December 2003 VA mental health psychosocial assessment 
for admission screening for a Trauma Recovery Program, the 
Veteran's presenting complaints were that the he feels 
depressed, paranoid, and had frequent headaches.  He reported 
he still hears "military voices" that sound like a 
commander telling him to kill Viet Cong.  He also stated that 
he has bad memories of the dead soldiers he had to ship back 
to the U.S.  He said he was in Vietnam for 45 days starting 
in May 1971.  He said his primary responsibility was to 
process dead bodies of U.S. personnel and send them back to 
the States.  The worst case he described involved a body 
burned beyond recognition.  It was noted that at that time 
the staff of the Trauma Recovery Program felt the Veteran met 
the criteria for PTSD and he was therefore admitted to the 
program.  

The VA psychiatrist who conducted the initial assessment in 
December 2003 approved the treatment plan, but in subsequent 
reports of record dated through September 2006, the Axis I 
diagnoses reported in Trauma Recovery Program notes and in 
notes by the psychiatrist in treatment records were:  anxiety 
disorder, not otherwise specified, with generalized anxiety 
disorder and post traumatic stress syndrome features; 
depression, not otherwise specified; and alcohol abuse in 
remission.  All of those records include the history of the 
Veteran's 12-year-old brother having been killed and cut to 
pieces and the Veteran  having viewed the body after being in 
Vietnam and having nightmares of this.  

In a January 2004 addendum, the VA psychiatrist who conducted 
the December 2003 assessment noted that the Veteran had 
requested that he intervene for him because his assigned 
parole officer looked Vietnamese and the Veteran was very 
uncomfortable.  The psychiatrist stated that he spoke with 
the supervising officer and learned that the Veteran had a 
similar problem in the past.  The psychiatrist stated that he 
and the supervising officer mutually agreed that it is 
probably in the best interest of the Veteran and his parole 
officer that the Veteran be assigned another parole officer 
who has absolutely no semblance of being Vietnamese.  

In February 2005, the RO received a photocopy of a newspaper 
article and autopsy report stating that the remains of the 
body of the Veteran's brother's were found in a marsh in 
August 1971.  He had been decapitated and dismembered, and 
the autopsy report stated that the death was a homicide and 
the death was the result of multiple depressed skull 
fractures, blunt trauma to the head.  The Veteran's mother 
had reported her 12-year-old son was missing days before the 
remains were found.  Also added to the record was a photocopy 
of a newspaper article reporting another brother of the 
Veteran was fatally shot by police in April 1994.  

At the May 2005 hearing, the Veteran testified that when he 
was sent to Vietnam, he was supposed to work on damaged 
aircraft but instead was sent from Saigon to Da Nang to help 
get servicemen's remains back to the states.  He testified 
that he saw burned body parts and that bothered him a lot.  
He said only a short time after he retuned from Vietnam his 
brother was killed and cut up, like cutting up meat, and that 
brought his mind back to Vietnam.  He said he was still in 
service then, and when he went back to his duty station, he 
was not any good after that.  

As noted earlier, the basis of the denial of service 
connection for psychiatric disability, to include PTSD, in 
the October 1998 Board decision was the lack of a clear 
diagnosis of PTSD and no medical evidence that linked any 
presently existing psychiatric disorder or PTSD to his 
military service.  As outlined above, the evidence added to 
the record is new and not cumulative of evidence previously 
of record.  Further, it is material as it not only relates 
the diagnosis of anxiety disorder with post-traumatic stress 
syndrome features to service, including the contemporaneous 
murder of the Veteran's younger brother, it includes 
verification of the murder and the condition of the remains 
as reported by the Veteran.  Thus, the evidence added to the 
includes evidence that relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for psychiatric disability, is not cumulative or redundant 
previously of record, and is sufficient to raise a reasonable 
possibility of substantiating the claim for service 
connection for psychiatric disability, to include PTSD.  The 
evidence is new and material, and the claim is reopened.  

As to the merits of the claim, the record shows that at 
various times psychiatric diagnoses have included rule out 
PTSD or there has been an assessment of PTSD without an 
explanation of the basis for the assessment.  The 
preponderance of the medical evidence does show, however, 
that VA psychiatrists have diagnosed the Veteran as having 
anxiety disorder with post-traumatic stress syndrome features 
and that this diagnosis has been related to the Veteran's 
report of his experiences in Vietnam and the viewing of the 
dismembered remains of his 12-year-old brother who was 
murdered in August 1971 shortly after the Veteran returned 
from Vietnam.  As a contemporaneous newspaper article 
confirms that the Veteran's brother was brutally murdered, 
decapitated, and dismembered and that this happened during 
the Veteran's service, the Board finds that this corroborates 
the Veteran's statements in this regard.  In light of the 
foregoing, and in the absence of any contradictory evidence, 
the Board finds that the medical evidence relates the 
Veteran's anxiety disorder with post-traumatic stress 
syndrome features to experiences during active service, 
including having viewed the remains of his murdered 12-year-
old brother.  Resolving all reasonable doubt in favor of the 
Veteran, the Board concludes that the criteria for 
establishment of service connection for anxiety disorder with 
post-traumatic stress syndrome features have been met.  

Low back disability

In its October 1998 decision, the Board found no evidence of 
the presence of any back disability in service and found 
there was no competent evidence of the presence of a back 
disorder that was due to disease or injury in service.  In 
conjunction with his claim, the Veteran had stated that he 
had a back injury in service and had had back problems after 
that.  

In addition to the Veteran's service treatment records, the 
claims file included post-service private medical records 
referring to emergency room treatment in 1979 for a back 
injury sustained while working in construction.  In an 
October 1979 letter, R. J. Goodall, M.D., stated the Veteran 
denied any previous history of back pain or trauma.  The 
impression was soft-tissue trauma to the lumbar spine.  
Later, in November 1979, Dr. Goodall indicated that X-ray 
studies of the lumbar spine revealed slight narrowing of the 
disc space between L4 and L5, suggestive of degenerative disc 
disease.  Dr. Goodall opined that spina bifida occulta shown 
at S1 was probably congenital in nature.  At a neurological 
consultation with Jack N. Alpert, M.D., in March 1980, the 
Veteran gave a history of a back injury in October 1979.  The 
physician noted that X-rays had shown some degenerative 
changes at L4-L5.  After examination, the impression was 
lumbar strain and possible lumbar radiculopathy on the right 
side.  

Also in the claims file were records from Gaspar Argilagos, 
M.D., who reported he saw the Veteran in May 1983, three days 
after the Veteran reported having been injured on the job 
when he slipped on grease and fell.  The Veteran said he felt 
a "popping" sound in his low back.  The diagnosis was 
sprain in lumbo-sacral junction, sprain in both sacroiliac 
joints.  X-rays on that date showed spina bifida occulta.  

Records from R. Craig Ponder, M.D., show he saw the Veteran 
in late May 1983 and he gave a history of having fallen 
earlier that month and having heard a loud pop in the area of 
his lower back.  The Veteran reported that he continued to 
have discomfort in the area of his low back.  Dr. Ponder 
examined the Veteran and noted that X-rays of the lumbar 
spine showed disc space heights were well maintained except 
the L5-S1 interval, which was substantially narrowed.  The 
impression reported by Dr. Ponder was degenerative joint 
disease about the L5-S1 interval with a superimposed 
traumatic event as the precipitating episode primarily a soft 
tissue pattern of discomfort.  He recommended a progressive, 
increasingly vigorous exercise program.  In a supplemental 
report dated in October 1983, Dr. Ponder reported that in 
June the Veteran  reported continuing aching discomfort and 
he had requested to be aggressive with his exercise program.  
Dr. Ponder stated the Veteran did not keep his next 
appointment and that he had no additional information.  

Also of record were medical records from the Texas Department 
of Corrections, which include records dated in 1985 in which 
it was noted that the Veteran reported he had injured his 
back some years ago.  In the reports of X-rays of the lumbar 
spine in November 1985 and January 1988, it was stated the 
lumbar spine appeared normal.  

At the VA general medical exanimation in August 1991, the 
Veteran reported that in 1979 a heavy object fell on his back 
on the job.  The Veteran also said that he possibly injured 
his back in service but that he never sought any medical 
help.  After clinical examination, the diagnosis was chronic 
low back pain, see orthopedic consultation.  In the report of 
August 1991 VA X-rays of the lumbosacral spine, the 
radiologist stated that anterior osteophytes were noted on T-
11 and T-12.  He said the lumbar vertebral bodies were 
normally aligned.  He further stated there was narrowing of 
the disc space at the L5-S1 level and mild osteophyes, 
anteriorly, on the L5 vertebral body.  The radiologist's 
impression was changes compatible with degenerative disc and 
degenerative joint disease, L5-S1.  

The report of a VA orthopedic examination conducted in 
September 1991 was also of record.  The physician noted that 
the Veteran  stated that at a construction job in 1979 a 
piece of equipment fell on his back and injured him resulting 
in severe back pain.  The Veteran reported that he currently 
had severe back pain and received medications including 
Motrin.  After clinical examination and the review of the 
August 1991 X-rays, the impression concerning the low back 
was chronic muscular low back pain without radiculopathy.  

Medical records from the Texas Department of Corrections 
dated from 1985 to 1993 showed treatment for low back 
complaints.  

Evidence added to the record subsequent to the October 1998 
Board decision includes VA medical records dated from 
July 2002 to September 2006, which show continuing treatment 
for low back complaints.  Those records show the Veteran was 
issued a lumbar corset in July 2003, and as of July 2003 the 
assessment was degenerative joint disease.  At the May 2005 
hearing, the Veteran's representative asserted that the 
Veteran's service treatment records show that the Veteran 
injured his back in December 1971 and the Veteran testified 
that since then he had pain in his back.  He testified that 
after service he had been treated for his low back in 1979 
and that he had been treated by VA doctors.  

In conjunction with his current claim, the Veteran has 
submitted a copy of a service treatment record dated 
December 6, 1971, and a copy of the August 1991 VA report of 
X-rays of the lumbosacral spine.  The Veteran contends that 
the December 1971 service treatment record is related to his 
claim for service connection for his back disorder and 
circled a line that includes the term "sl tenderness".  He 
relates that to the August 1991 VA X-ray report, and on that 
report he highlights the impression of changes compatible 
with degenerative disc and degenerative joint disease, L5-S1.  
Review of the service treatment record dated 
December 6, 1971, shows that the Veteran has misinterpreted 
its contents.  The December 6, 1971, entry states:  

Breathing problems. C/o [complaints of] epigastric 
distress on awakening in am - never eats after 6 - 
7pm.  No melena, n/v [nausea/vomiting] or 
hematemesis.  Often drinks heavily at night.  
Abdomen neg except sl tenderness in epigastrium.  
Imp:  Hyperacidity syndrome. Rx:  Maalox.  Advised 
re eating, drinking habits. Ret [return] prn [as 
needed].  

It is apparent that in the context of the entire entry "sl 
tenderness" refers to slight tenderness in the epigastrium 
and does not refer to the S1 vertebrae as contended by the 
Veteran.  Thus, the Veteran's contention that his service 
treatment records show treatment for his low back is 
inherently incredible and cannot serve as new and material 
evidence to reopen the previously denied claim for service 
connection for low back disability.  

The Board further notes that the August 1991 VA X-ray report 
was previously of record and is not new.  Although they are 
new, the VA medical records that show treatment for the 
Veteran's low back complaints after July 2002 cannot be 
material to reopen the claim because there is no indication 
in those records that any current low back disability is 
related to service or any incident of service.  Also, that 
aspect of the May 2005 hearing testimony that refers to a 
back injury in service and continuing symptoms is cumulative 
of the Veteran's previous assertion of a back injury in 
service and back problems after that.  The remainder of the 
testimony presents the Veteran's contention that the 
December 1971 service treatment record is evidence of back 
injury in service and that due to that injury he has had 
continuing back problems.  This testimony cannot serve to 
reopen the claim because even if accepted as true that the 
Veteran had a back injury in service, which is not supported 
by the record, his opinion that his continuing back problems 
are due to injury in service is not material because the 
Veteran as a lay person is not competent to offer a medical 
opinion.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993) 
(lay persons not competent to offer medical opinions or 
diagnoses and such evidence does not provide a basis on which 
to reopen a claim of service connection).  

In summary, the evidence received since the October 1998 
Board decision, when viewed alone or with the evidence 
previously of record, is not new and material as to the issue 
of service connection for low back disability, and the claim 
is not reopened.  

Earlier effective date for additional pension for a dependent 
child
 based on school attendance

In a letter dated in September 2004, the St. Paul RO notified 
the Veteran of his monthly pension rate effective 
September 2004 and told him that benefits were included for 
his child, J, and that payments for J would continue until 
June 1, 2007, based on school attendance.  The Veteran 
disagreed with that decision stating that he should receive 
payments for J from her 18th birthday including for her 
college from September 2003 to May 2004.  He requested review 
of his application of August 2004.  

VA's definition of a child includes a child who, after 
reaching the age of 18 years and until completion of 
education or training (but not after reaching the age 
of 23 years), is pursuing a course of instruction at an 
educational institution approved by VA.  38 C.F.R. 
§ 3.57(a)(1)(iii).  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  

Pension or compensation may be paid from a child's 18th 
birthday based upon school attendance if the child was at 
that time pursuing a course of instruction at an approved 
educational institution, and a claim for such benefits is 
filed within one year from the child's 18th birthday.  38 
C.F.R. § 3.667(a)(1).  Pension or compensation based upon a 
course of instruction at an approved educational institution 
which was begun after a child's 18th birthday may be paid 
from the commencement of the course, if a claim is filed 
within one year from that date.  38 C.F.R. § 3.667(a)(2).  

The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).  "Date of receipt" generally 
means the date on which a claim, information, or evidence was 
received by VA.  38 C.F.R. § 3.1(r).  

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155.

In this case, the record includes evidence that the Veteran's 
daughter, J, was born in February 1985, and from this, it is 
clear that her 18th birthday was in February 2003.  

In a letter received in September 2002, the Veteran requested 
that his dependants' check including benefits for his 
daughter, J, be sent care of his ex-wife in Houston, Texas.  
In that letter, the Veteran did not provide information 
regarding birth dates or Social Security numbers.  

In October 2002, the Veteran submitted an application for VA 
health benefits and identified his dependents as including J, 
born in February 1985, but he did not include her Social 
Security number; in that blank he wrote "N/A."  He said J 
was still in high school as of October 2002.  

On a VA Form 21-527, Income Net Worth and Employment 
Statement, received in November 2002, the Veteran identified 
his children as including J.  He reported her birthday was in 
February 1985.  In the blank for Social Security number of 
child, he wrote "N/A."

In a December 2002 letter, VA notified the Veteran of the 
payment start date for his VA pension and explained that it 
was paying him as a single veteran with no dependents.  The 
letter told the Veteran that the information he had sent 
about his dependents was not complete and said that before it 
could pay additional benefits for his dependents, he should 
submit VA Form 21-686c, Declaration of Status of Dependents, 
and that he should also submit the Social Security number for 
each of his children.  The letter told that Veteran that VA 
might be able to pay him from the date it received his claim 
if it received the information or evidence within one year 
from the date of the letter, but if it did not receive the 
evidence within one year from the date of the letter, it 
could only pay him from the date of receipt of the evidence.  

On a VA Form 21-526, Veteran's Application for Compensation 
and/or Pension, received in April 2003, the Veteran listed J 
as his dependent and stated her birthday was in 
February 1985.  In the blank for Social Security number, he 
wrote "N/A."  

On August 23, 2004, the RO received a VA Form 21-684, Request 
for Approval of School Attendance, in which the Veteran 
reported J's birth date and Social Security number.  He 
stated that the next school term would begin August 30, 2004 
and that the last term had begun August 23, 2003, and ended 
May 13, 2003 [sic 2004].  On the same date in August 2004, 
the RO received a VA 21-686c, Declaration of Status of 
Dependents, in which the Veteran's ex-wife reported J's birth 
date and Social Security number.  

At the RO hearing in May 2005, the Hearing Officer noted that 
with respect to the issue of an earlier effective date for 
benefits for the Veteran's daughter, J, VA had sent the 
Veteran a letter requesting that he complete a VA Form 686c 
and asked for J's Social Security number.  The Veteran 
testified that he did not send that information within a 
year.  He further testified his representative had explained 
that to him but he still wanted to keep the earlier effective 
date issue on appeal.  

Based on review of the evidence and of the law and 
regulations applicable to this claim, the Board finds that 
the evidence supports an effective date of August 23, 2003, 
for the award of additional pension based on J's school 
attendance.  This is because the completed VA Form 21-674, 
Request for Approval for School Attendance, for J, including 
her birth date, Social Security number, school name, type of 
course, and dates of school terms, was received on 
August 23, 2004, within a year of the beginning of the school 
term that began on August 23, 2003.  An earlier date cannot, 
however, be awarded because a completed application not only 
was received more than a year after the December 2002 RO 
letter, it was also received more that a year after J's 18th 
birthday and more than a year after any school term that 
started earlier than August 23, 2003.  38 C.F.R. § 3.667.  

On his VA Form 9, Appeal to Board of Veteran's Appeals, 
pertaining to the issue of entitlement to an effective date 
earlier than August 23, 2004, for dependent's benefits for J, 
the Veteran argued that consideration should be given to the 
provisions of 38 U.S.C. § 3512.  The Board notes, however, 
that this statute is not applicable to the Veteran's claim 
because Chapter 35 of Title 28 of the United States Code 
pertains to educational benefits for children of a person who 
died of a service-connected disability or has a total 
disability permanent in nature resulting from a service-
connected disability, or who died while a disability so 
evaluated was in existence.  38 U.S.C.A. § 3501 (West 2002).  
The Veteran has also argued that he should be provided an 
increase in his pension under the provisions of 38 U.S.C. 
§ 2101(a)(1).  The Veteran himself stated that the statute 
says the Secretary is authorized to assist any Veteran who is 
entitled to compensation under chapter 11 of this title (38 
U.S.C. § 1101) and in this regard, he points out that he his 
service-connected eye disability is rated 10 percent 
disabling.  He fails to note, however, that the statute 
pertains to the identification of veterans eligible for 
specially adapted housing and applies to a veteran who is 
entitled to compensation for a permanent and total service-
connected disability and meets certain additional criteria.  
Again, this is a statue that is not pertinent to an increase 
in pension and has no application in this case.  


ORDER

Service connection for anxiety disorder with post-traumatic 
stress syndrome features is granted.  

New and material evidence not having been received, the claim 
of entitlement to service connection for low back disability 
is not reopened, and the appeal is denied.  

An effective date of August 23, 2003, for additional pension 
for a dependent child based on school attendance is granted.  


REMAND

The remaining issue on appeal is entitlement to an initial 
compensable rating for Meibomian gland dysfunction with dry 
eye syndrome prior to February 11, 2005, and entitlement to 
an initial rating in excess of 10 percent from that date.  

In a rating decision dated in September 2006, the RO granted 
service connection for Meibomian gland dysfunction with dry 
eye syndrome effective July 7, 2003, and assigned a 
noncompensable rating prior to February 11, 2005, and a 
10 percent rating from that date.  In a letter dated in 
September 2006, the RO notified the Veteran of its decision 
and provided information as to his appellate rights.  Review 
of the record shows that the RO received the Veteran's notice 
of disagreement with the initial ratings in January 2007.  
There is no indication that the RO has issued a statement of 
the case on this matter, and a remand is required so that 
this may be done.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999).  

Accordingly, the case is remanded to the RO for the 
following:

After completion of any development 
indicated by the state of the record, 
issue an appropriate statement of the 
case on the issue of entitlement to an 
initial compensable rating for Meibomian 
gland dysfunction with dry eye syndrome 
prior to February 11, 2005, and 
entitlement to an initial rating in 
excess of 10 percent from that date.  The 
Veteran and his representative should be 
clearly advised of the need to file a 
timely substantive appeal if the Veteran 
wishes to complete an appeal from that 
determination.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


